DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Admitted Prior Art of Fig. 3 (hereinafter APA).
As to claims 1, 19, 20 APA discloses in Fig. 3, A direct current (DC) power rail probe (Fig. 3), comprising:
a single-ended probe tip (Probe tip as shown in Fig. 3); and
a two-path circuit (AC and FF path as shown in Fig. 3) having an input coupled to the single-ended probe tip (probe tip as shown in Fig. 3) and an output configured for connection to measurement equipment (Scope as shown in Fig. 3), the two-path circuit including an alternating current (AC) path in parallel with a feed-forward (FF) path (as shown in Fig. 3), the AC path including a capacitive element (C as shown fig. 3), and the FF path including a series connection of at least one resistive element (R1A and R2A with Aa as shown in Fig. 3) and an amplifier,
wherein the single-ended probe tip and two-path circuit are selectively operable in a non- attenuating mode and an attenuating mode (Fig. 3).
As to claim  8, APA discloses in Fig. 3, wherein the measurement equipment is an oscilloscope (Scope as shown in fig. 3), and the output of the two-path circuit is configured for connection to a 50 Ω input of the oscilloscope.
As to claim 9,  APA discloses in Fig. 3, A measurement system comprising:
an oscilloscope (Scope as shown in Fig. 3); and
a single-ended direct current (DC) power rail probe connected to an input of the oscilloscope (Scope as shown in Fig. 3) and configured to be selectively operative in a non-attenuating mode and an attenuating mode (see in the background).
As to  claim 10, APA discloses in Fig. 3, wherein the DC power rail probe includes a single-ended probe tip (Probe tip as shown in Fig. 3), and a two-path circuit having an input coupled to the single-ended probe tip and an output connected to the input of the oscilloscope (Fig. 3), the two-path circuit including an alternating current (AC) path in parallel with a feed-forward (FF) path (as shown in Fig. 3), the AC path including a capacitive element (C as shown in Fig. 3), and the FF path including a series connection of resistive elements (R1a or R2a) and an amplifier (Aa as shown in Fig. 3).
As to claim 11, APA discloses in Fig. 3, wherein the input of the oscilloscope is a 50Ω input.
Allowable Subject Matter
Claims 2-7, and 12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2-7, and 12-18, the prior art does disclose all the limitations as recited in those claims. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	6/18/2022